PER CURIAM
This consolidated appeal involves two indictments that charged defendant with felony driving while revoked (FDWR). Each indictment accused defendant of committing two counts of FDWR. After a trial by stipulated facts, defendant was convicted on all four counts. The trial court entered separate judgments in each case. It merged counts 1 and 2 in each indictment for sentencing. Defendant appeals the convictions that were based on count 2 in each indictment. Those counts were both based on the fact that defendant drove on a public highway during the period in which her driving privileges were revoked by the Circuit Court of Jefferson County.
Defendant argues that, under State v. Daniels, 320 Or 466, 886 P2d 1019 (1994), at most, she could be found guilty under count 2 in both indictments of committing a class B traffic infraction. The state concedes that defendant is correct. The state argues that it is unnecessary to remand for entry of convictions for the infractions, because each infraction would merge with the corresponding felony conviction. ORS 161.067(1). We agree. Accordingly, we vacate the convictions on count 2 in each case.
Convictions on count 2 in CA A85171 and count 2 in CA A85172 vacated; remanded for entry of corrected judgment; otherwise affirmed.